          Case 1:21-cv-06479-VSB Document 9 Filed 08/22/21 Page 1 of 2



                                                                               50 Main Street, Suite 1000
                                                                                White Plains, NY 10606,
                                                                                   Phone: 212-763-3330
                                                                                   www.parkinslee.com

                    Charles M. Rubio | crubio@parkinslee.com | Direct: 212-763-3331


                                           August 19, 2021

Via ECF Filing

Hon. Vernon S. Broderick
Thurgood Marshall                                                            8/22/2021
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    WFCM 2016-LC25 West Bay Area Boulevard, LLC v. William Kornbluth
       (SDNY: 1:21-cv-06479)
       Defendant’s Request for Extension of Answer Deadline

Dear Judge Broderick:

        This firm represents the defendant William Kornbluth (the “Defendant”) in the above-
referenced matter. Pursuant to Fed. R. Civ. P. 12(a)(1)(A), the Defendant must serve an answer
within 21 days after being served with a summons and complaint. The summons and complaint were
served on Defendant on August 4, 2021, making the answer deadline August 25, 2021.

      Defendant has recently retained my firm and we are in settlement discussions with WFCM
2016-LC25 West Bay Area Boulevard, LLC (the “Plaintiff”).

        To minimize litigation costs as the settlement discussion progress, Defendant requests an
extension of the answer deadline for two weeks until September 8, 2021. The Plaintiff has agreed to
this requested extension.

       Accordingly, Defendant respectfully contends it has good cause for this request.

       Thank you for consideration of this request.


                                                       Respectfully submitted,




                                                       Charles M. Rubio
         Case 1:21-cv-06479-VSB Document 9 Filed 08/22/21 Page 2 of 2
Hon. Vernon S. Broderick
August 19, 2021
Page 2 of 2

CC:    Chuck Gibbs by email Crgibbs@mwe.com
       Guyon Knight by email Gknight@mwe.com
       Debbie Green by email Dgreen@mwe.com
       Eric Seitz by email Eseitz@mwe.com





